DETAILED ACTION
This is responsive to the application filed 18 December 2019.
Claims 1-19 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the sampling frequency" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as ‘[[the]] a sampling frequency’.
Claim 11, in line 8, recites the limitation “fs represents the sampling frequency of the voice signal”. First, there is insufficient antecedent basis for “the sampling frequency of the voice signal” in the claim. Second, at this point in the process, the status of the 
The dependent claims are rejected for depending upon a rejected claim without providing a remedy.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortensen et al. (US PGPub 2017/0133041).
Claim 1:
Mortensen discloses a voice activity detection method (Abstract), comprising: 
providing an acquisition unit for acquiring an external sound signal (“a first audio stream”, [0062], see also “the way the audio was captured”, [0038]); 
providing a judgment unit for judging whether the sound signal is a voice signal (“determine whether voice activity is present in the first audio stream”, [0062], see also “The decision module 408 can output a signal to indicate that voice activity is detected in the first audio stream”, [0071]); 
The first decision module can output a first signal in response to determining that voice activity is present in the first audio stream”, [0063], see also “A process can be triggered in response to the first signal (box 208). For instance, the first signal can trigger a part of the system to wake up from a low-power or no-power state. In another instance, the first signal can initiate a process to be performed”, [0064] and “The processor 404 is configured to respond to the interrupt signal 410. For instance, if the processor 404 is in a low-power state or is powered off, the processor 404 can wake up or power up to perform a process in response to the interrupt signal 410”, [0072]); if the sound signal is not a voice signal, the voice processing unit is kept in a sleep state (“If no voice activity is detected, the method can return to the processing step of box 202 to continue monitoring the first audio stream (in real-time)”, [0062]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen et al. (US PGPub 2017/0133041) in view of Dubey et al. (“Leveraging Frequency-Dependent Kernel and DIP-Based Clustering for Robust Speech Activity Detection in Naturalistic Audio Streams.” IEEE/ACM Transactions on Audio, Speech, and Language Processing 26 (2018): 2056-2071).
Claim 2:
Mortensen discloses the voice activity detection method of claim 1, wherein providing a judgment unit for judging whether the sound signal is a voice signal comprises the steps of: detecting a first signal for obtaining a detection result that whether the sound signal is the voice signal; processing the detection result into an activation signal and outputting the activation signal to the voice processing unit ([0063]-[0064], see also [0071]-[0072]). 
Mortensen does not explicitly disclose:
Step S1, reducing a sampling frequency of the sound signal, to obtain a first processing signal; Step S2, performing a high-pass filtering on the first processing signal, to obtain a second processing signal; Step S3, framing the second processing signal at a preset time interval; Step S4, detecting the framed second processing signal for obtaining a detection result that whether the sound signal is the voice signal. 
In a similar voice activity detection method, Dubey discloses reducing the sampling frequency of the sound signal, to obtain a first processing signal; performing a high-pass filtering on the first processing signal, to obtain a second processing signal; framing the second processing signal at a preset time interval; detecting the framed second processing signal for obtaining a detection result that whether the sound signal is the voice signal. (“Prior to feature extraction, the audio was downsampled to 8 kHz. After preemphasizing, Hanning windowing, and framing into 32 ms windows with 10 ms skip-rate, the Fourier spectrum was obtained”, section VIII, A, note that pre-emphasizing 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of reducing a sampling frequency of Mortensen’s sound signal, to obtain a first processing signal; performing a high-pass filtering on the first processing signal, to obtain a second processing signal; framing the second processing signal at a preset time interval; detecting the framed second processing signal for obtaining a detection result that whether the sound signal is the voice signal because such speech signal pre-processing is a well-known standard for emphasizing higher frequencies (see for example [0033] in Malenovsky et al. (US PGPub 2011/0035213).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mortensen et al. (US PGPub 2017/0133041) in view of Dubey et al. (“Leveraging Frequency-Dependent Kernel and DIP-Based Clustering for Robust Speech Activity Detection in Naturalistic Audio Streams.” IEEE/ACM Transactions on Audio, Speech, and Language Processing 26 (2018): 2056-2071) and Graf et al. (“Features for voice activity detection: a comparative analysis”, EURASIP J. Adv. Signal Process. 2015, 91 (2015)).
Claim 3:
Mortensen in view of Dubey discloses the voice activity detection method of claim 2, but does not explicitly disclose wherein detecting the framed second processing 
In a similar voice activity detection method detecting a signal for obtaining a detection result, Graf discloses wherein detecting the signal comprises performing a power detection on the framed second processing signal, to output a power detection result with a Boolean sequence as the detection result (“The short-term power … of an audio signal can be employed as a first indicator for the presence of speech. Assuming that the speech components exhibit higher values of power compared to the background noise, a threshold can be applied to detect speech”, section 4.1, paragraph 1). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of wherein detecting Mortensen’s framed second processing signal comprises performing a power detection on the framed second processing signal, to output a power detection result with a Boolean sequence as the detection result in order to “to achieve reasonable detection results in more challenging noise conditions” (Graf, section 4, paragraph 2). 
Claim 4:
Mortensen in view of Dubey discloses the voice activity detection method of claim 3, but does not explicitly disclose wherein detecting the framed second processing signal comprises performing entropy detection on the framed second processing signal, to output an entropy detection result with a Boolean sequence as the detection result. 
The entropy reflects the flatness of the spectrum. It is maximized when all spectral values are equal. For speech, some frequencies are excited and dominate the spectrum. In this case, the entropy is low, whereas for stationary background noise, high entropy is assumed”, section 4.3, paragraph 9). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of wherein detecting Mortensen’s framed second processing signal comprises performing a power detection on the framed second processing signal, to output a power detection result with a Boolean sequence as the detection result in order to “to achieve reasonable detection results in more challenging noise conditions” (Graf, section 4, paragraph 2). 
Claim 5:
Mortensen in view of Dubey discloses the voice activity detection method of claim 4, but does not explicitly disclose wherein detecting the framed second processing signal comprises performing a cepstrum detection on the framed second processing signal, to output a cepstrum detection result with a Boolean sequence as the detection result. 
In a similar voice activity detection method detecting a signal for obtaining a detection result, Graf discloses wherein detecting the signal comprises performing a . The rapidly fluctuating excitation spectrum thereby is represented by the higher order cepstral bins. Harmonic components are characterized by a peak in this region. They can be captured using the difference between maximum and minimum value of the cepstrum”, section 4.3, paragraph 8). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of wherein detecting Mortensen’s framed second processing signal comprises performing a cepstrum detection on the framed second processing signal, to output a cepstrum detection result with a Boolean sequence as the detection result in order to “to achieve reasonable detection results in more challenging noise conditions” (Graf, section 4, paragraph 2). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mortensen et al. (US PGPub 2017/0133041) in view of Dubey et al. (“Leveraging Frequency-Dependent Kernel and DIP-Based Clustering for Robust Speech Activity Detection in Naturalistic Audio Streams.” IEEE/ACM Transactions on Audio, Speech, and Language Processing 26 (2018): 2056-2071) and Gass et al. (US PGPub 2002/0188442).
Claim 10:
Mortensen in view of Dubey discloses the voice activity detection method of claim 2, but does not explicitly disclose wherein in Step S4, processing the detection 
In a similar voice activity detection method detecting a signal for obtaining a detection result, Gass discloses processing the detection result into an activation signal comprises smoothing each of frames of the detection result (“The invention consists of a method of detecting voice activity in a signal divided into frames, the method including a step of smoothing a "voice" or "noise" initial decision made for each frame”, [0013]). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine the references to yield the predictable result of processing the detection result into an activation signal comprises smoothing each of frames of the detection result because such smoothing “avoids an undesirable "noise" to "voice" transition in the event of a transient increase in energy during only a frame n, because the smoothing function takes account of the final decision made for the frame n-1 preceding the current frame n, to decide on a "noise" to "voice" transition” (Gass, [0018]).

Allowable Subject Matter
Claims 6-9 and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Joshi et al. (US PGPub 2014/0122078) discloses a low power keyword based speech recognition hardware architecture for hands free wake up of devices is provided. This system can be used in always ON domain for detection of voice activity, due to its low power operational ability. The system goes into deep low power state by deactivating all the non-required processes, if no activity is detected for a pre-specified time. Upon detection of the valid voice activity the system searches for the detection of the spoken keyword, if the valid keyword is detected, all the application processes are 
Goertz et al. (US PGPub 2014/0270260) discloses devices and techniques for speech detection using low power microelectrical mechanical systems (MEMS) sensor are described, including monitoring acoustic energy using a microelectrical mechanical system sensor, detecting a presence of speech using a voice activity detection device comprising a voice activity detection logic and the microelectrical mechanical system sensor formed on die, switching a host system from a first power mode to a second power mode, using a power manager, upon receiving a signal from the voice activity detection device indicating a presence of speech, the host system comprising one or more sensors and a speech recognition module configured to recognize a speech command, and taking an action in response to the speech command. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657